IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

 

SCOTT ELEY, et al., : Case No. 3:16-cv-00395-WHR
Plaintiffs, : (Judge Walter H. Rice)
v.
ORDER OF DISMISSAL OF
ANTOINETTE LANZA, et al. : CON[PLAINT AND COUNTERCLAIM
WITH PREJUDICE
Defendants.

 

Pursuant to the Joint Stipulation of the parties, the Plaintiffs, Scott Eley, Adam Knudsen,
Jack Manning, and Robert Winslow and the Defendant Antoinette Lanza, IT IS HEREBY
ORDERED that the Complaint and Counterclaim are hereby dismissed with prejudice. Each
party to bear its own costs and attorney fees.

SO ORDERED:

L/'Zv Y\C\~

Judge Walter H. Rice

 

COPIES SENT TO:

J ames H. Greer, Esq. and David P. Williamson, Esq. A ttorneys for Plaintijj%/Counter-
Defendants Scott Eley, Adam Knua'sen, Jack Manning, and Robert Winslow, BIESER, GREER
& LANDIS LLP, 6 N. Main Street, Suite 400, Dayton, Ohio 45402-1908

Christine M. Haaker, Esq. and Jessica E. Salisbury-Copper, Esq., Attorneysfor Defendant
Antoz'nette Lanza, THGMPSON H[NE LLP, Austin Landing I, 10050 Innovation Drive, Suite
400, Miamisburg, OH 45342

Ellen M. Maniaci, Esq., Attomeys for Defendant Antoinette Lanza THOMPSON HINE LLP,
312 Wahlut Street, 14th Floor, Cincinnati, Ohio 45208

.j',”-.

l-<\_.

